DETAILED ACTION
Claims 1-6, 8-18 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:  “…The cutting element of claim 2, wherein a width of the elongated segment along at one least of its ends ranges from…” should read as “…The cutting element of claim 3, wherein a width of the elongated segment along at one of its ends ranges from…”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “The cutting element of claim 2, wherein at the central axis, the substrate forms the non-planar working surface” should read as “The cutting element of claim 1, wherein at the .  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Last line reciting: “…the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer..” should read as “…the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 15-18 and 20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 (and, similarly claim 14) introduces for a plurality of parallel grooves. Examiner notes that the claims lack of clarity regarding the additional grooves as being a second, different feature. Due to the broad nature of the claims in light of the instant application’s specification, Examiner has given its broadest reasonable interpretation and will assume for the plurality of parallel grooves to be used in combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,871,060; herein “Jensen”) in view of Gledhill (US Publication 2014/0134403 A1; herein “Gledhill”).

In regards to claim 1, Jensen discloses: A cutting element (as shown in at least figures 4a, 5a & 6a; at least column 10, lines 7-67 introduces for the cutting element(s) to be formed of at least a substrate 402, 502, 602 and a PCD layer 403, 503, 603), comprising: 
	a central axis (at least 401, 501, 601); 
	a substrate (at least 402, 502, 602); and 
	an ultrahard layer (at least 403, 503, 603; at least column 10, lines 7-67 introduces for 403, 503, 603 to be polycrystalline diamond (PCD) layer) on the substrate (as shown in at least figures 4a, 5a & 6a), the substrate and the ultrahard layer defining a non-planar working surface (non-planar surfaces as shown in at least figures 4a, 5a & 6a) of the cutting element such that the ultrahard layer forms a cutting edge (outer most surface of at least 403, 503, 603 which contacts the wellbore subterranean formation during wellbore drilling operations) and the substrate is at least laterally adjacent to the ultrahard layer (at least figures 4a, 5a & 6a show for the substrate 402, 502, 602 to be at least laterally adjacent to the ultrahard layer 403, 503, 603 in light of the cross-hatching), wherein a thickness of the ultrahard layer between the non-planer working surface and the substrate varies along an axis perpendicular to the central axis (at least figures 4a, 5a & 6a introduces the varying thickness between the two said elements in light of the cross-hatching; at least column 10, lines 7-67 introduces for the notches 406, 506, 606 to establish the varying thickness therebetween), and the thickness of the ultrahard layer varies (as shown in at least figures 4a, 5a & 6a).
However, Jensen appears to be silent in regards to: the thickness of the ultrahard layer varies between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer, and the thickness of the ultrahard layer at a thickest section is greater than 8% of the outer diameter.
The teachings of Gledhill is drawn to drill bit cutting inserts using an ultra-hard cutting layer bonded to a substrate. Gledhill discloses general thickness of the super hard cutting layer for an insert relative to its diameter which establishes a thickness/diameter ratio (at least paragraph [0043] and figure 2 introduces “…pressed cutter was finished to 16 mm in diameter with a diamond thickness of 2.1 mm, and a height of 8 mm. The cutter was then bonded to a tungsten carbide bonding stud to reach the overall height of 13 mm. A 45 degree chamfer was placed on the edge of the diamond at a thickness of 0.4 mm”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen to include the teachings of Gledhill, by modifying the varying thickness of the ultrahard layer taught by Jensen to include for the (at least paragraphs [0001-0002]).
Furthermore, Jensen in view of Gledhill appear to be silent in regards to: the thickness of the ultrahard layer varies between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer, and the thickness of the ultrahard layer at a thickest section is greater than 8% of the outer diameter.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill to include for the thickness of the ultrahard layer to vary between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer and the thickness of the ultrahard layer at a thickest section to be greater than 8% of the outer diameter to allow for efficiently drilling wellbores to an optimal depth for recovering resources, such as, but not limited to, hydrocarbon. 

In regards to claim 2, Jensen further discloses: wherein the ultrahard layer forms a cutting edge (at least the uppermost circumferential, radially outer-most edge of the PCD layer/substrate) and extends radially inward toward the central axis of the cutting element (shown in at least figures 4a, 5a, 6a).

In regards to claim 9, Jensen further discloses: wherein at the central axis (at least 401, 501, 601), the substrate (at least 402, 502, 602) forms the non-planar working surface (as shown in at least figures 4a, 5a, 6a).

In regards to claim 10, Jensen further discloses: wherein the cutting element has an axisymmetric non-planar working surface with a cutting tip (i.e. peak of the cutting element(s)) formed of the ultrahard layer surrounded by the substrate (as shown in at least figures 4a, 5a, 6a).

In regards to claim 12, Jensen further discloses: wherein an interface (i.e. crossing point) between the ultrahard layer (403, 503, 603) and the substrate (at least 402, 502, 602), opposite the non-planar working surface (non-planar surfaces of the cutting element), includes at least one groove (at least 506) formed in the substrate having a varying radius of curvature (as shown in at least figure 5a).

In regards to claim 13, Jensen teaches the varying radius of curvature (figure 5).
	However, Jensen appears to be silent regarding the parallel and perpendicular features.
	Nonetheless, Jensen introduces various embodiments of the interface, in which one of the embodiment includes a plurality of parallel grooves (at least figures 4a & 6a introduces for the 2 set of upper grooves and 2 set of lower grooves 406, 606 to be both laterally parallel). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen to include for the interface to further include a plurality of parallel grooves as it is known to combine prior art elements according to known methods to yield predictable results (MPEP 2143, Section I(A)). Jensen teaches multiple different types of grooves and profiles wherein different combinations would have been obvious further supported by Jensen stating that the substrate interface can include different combinations of grooves, depressions, notches and surface modifications (at least column 12, lines 30-42).

In regards to claim 14, Jensen teaches the varying radius of curvature (figure 5).
	However, Jensen appears to be silent regards to: wherein the interface includes two sets of parallel grooves, the sets being substantially perpendicular to each other.
	Nonetheless, Jensen introduces various embodiments of the interface, in which Jensen discloses: wherein the interface includes two sets of parallel grooves (at least figures 4a & 6a introduces for the 2 set of upper grooves and 2 set of lower grooves 406, 606 to be both laterally parallel), the sets being substantially perpendicular to each other (at least figures 4a & 6a introduces for the 2 sets to be substantially perpendicular to each other in light of the placement of the individual grooves; in other words, any two sets of the grooves can establish a 90 degree angle in light of the their longitudinal and lateral axis).
 (at least column 12, lines 30-42).

Claims 3-6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,871,060; herein “Jensen”) in view of Gledhill (US Publication 2014/0134403 A1; herein “Gledhill”) with the teachings of Lin (US Publication 2012/0103700 A1; herein “Lin”).

In regards to claim 3, Jensen discloses claim 2 above.
	However, Jensen in view of Gledhill appear to be silent in regards to: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment.
	The teachings of Lin is directed towards ultrahard cutting layers. Lin discloses: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment (at least figure 10 introduces the elongated segment 74, which extends from two sides of the cutting element 70; figure 10 also introduces the substrate to extend along both sides of the elongated segment).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill to include the teachings of Lin, by modifying the ultrahard layer taught by Jensen in view of Gledhill to include for an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment taught by Lin to at least enhance the abrasion resistance performance of the cutting element (at least paragraph [0001]).

In regards to claim 4, Lin further discloses: wherein the elongated segment is wider at its ends than a radially interior portion of the elongated segment (Examiner notes that the claim language is broad in nature in which side views of figures 4a, 5a & 6a, where the ends of the elongated segment are visualized on the lateral ends of the cutting element 70, establishes for the elongated segment 74 to be wider than an arbitrary “radially interior portion” of at least 74).

In regards to claim 5, Lin further discloses: wherein the elongated segment is wider at its ends than proximate the central axis (Examiner notes that the claim language is broad in nature in which side views of figures 4a, 5a & 6a, where the ends of the elongated segment are visualized on the lateral ends of the cutting element 70, establishes for the elongated segment 74 to be wider than an arbitrary area/section/portion proximate the central longitudinal axis of at least 70).

In regards to claim 6, Lin discloses: wherein a width of the elongated segment along at least one of its ends ranges from a percentage of the outer diameter of the cutting element (at least figure 10 introduces the elongated segment 74, which extends from two sides of the cutting element 70; the width of the elongated segment 74 is a certain percentage of the outer diameter of the cutting element 70).
	However, Jensen in view of Gledhill and Lin appear to be silent in regards to: wherein a width of the elongated segment along at least one of its ends ranges from about 60% to 80% percent of the outer diameter of the cutting element.
	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Jensen in view of Gledhill and Lin, by modifying the width of the elongated segment along at least one of its ends to range from about 60% to 80% percent of the outer diameter of the cutting element to allow for efficiently drilling 

In regards to claim 8, Lin further discloses: wherein the elongated segment is thicker at its ends than proximate the central axis (Examiner notes that the claim language is broad in nature in which side views of figures 4a, 5a & 6a, where the ends of the elongated segment are visualized on the lateral ends of the cutting element 70, establishes for the elongated segment 74 to be thicker than an arbitrary area/section/portion proximate the central longitudinal axis of at least 70).

In regards to claim 11, Jensen discloses the non-planer working surface, as disclosed in claim 1 above.
	However, Jensen in view of Gledhill appear to be silent in regards to: wherein a peripheral edge of the working surface has at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer.
	The teachings of Lin is directed towards ultrahard cutting layers. Lin discloses: wherein a peripheral edge (upper edge of at least 72, as shown in at least figure 10) of the working surface (of at least 70) has at least one substrate portion (at least 72) and at least one ultrahard layer portion (at least 74), the at least one substrate (at least 72) portion extending away from the cutting edge (edge of at least 74) formed of the ultrahard layer (as shown in at least figure 10).
(at least paragraph [0001]).
	
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Publication 2015/0129322 A1; herein “Hall”) in view of Jensen et al. (US Patent 5,871,060; herein “Jensen”) with the teachings of Lin (US Publication 2012/0103700 A1; herein “Lin”).

In regards to claim 15, Hall discloses: A cutting tool (at least 100; as shown in at least figures 13-14), comprising:
a tool body (at least 111, as shown in at least figures 13-14) comprising a longitudinal axis (central longitudinal axis of at least 100); 
a plurality of blades (at least 120) extending from the tool body about the longitudinal axis (as shown in at least figures 13-14); and 
at least one cutting element (at least 150) attached to one of the plurality of blades at a radial location about the longitudinal axis (as shown in at least figures 13-14), the at least one cutting element including: 
(at least 102, as shown in figure 1); and 
an ultrahard layer (at least 106) on the substrate (as shown in figure 1).
Nonetheless, Hall appears to be silent in regards to: the substrate and the ultrahard layer defining a non-planar working surface of the cutting element such that the ultrahard layer forms a cutting portion and the substrate is at least laterally adjacent to the ultrahard layer.
The teachings of Jensen is directed towards ultrahard cutting layers. Jensen discloses: wherein the substrate (at least 402, 502, 602) and the ultrahard layer (at least 403, 503, 603) defining a non-planar working surface of the cutting element (non-planar surfaces of the cutting element(s) as shown in at least figures 4a, 5a & 6a) such that the ultrahard layer forms a cutting portion (at least column 10, lines 7-67 introduces the for the PCD layers to provide a cutting layer for drilling wellbores). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall to include the teachings of Jensen, by modifying the cutting element(s) taught by Hall to include for the substrate and the ultrahard layer defining a non-planar working surface of the cutting element such that the ultrahard layer forms a cutting portion taught by Jensen to allow for performing mechanical actions, such as drilling through rock or other hard materials, that require high wear and impact resistance (at least column 1 lines 6-12).
Furthermore, Hall in view of Jensen appears to be silent in regards to: the substrate is at least laterally adjacent to the ultrahard layer.
 (at least 72) is at least laterally adjacent to the ultrahard layer (at least 74, as shown in at least figure 10).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall in view of Jensen to include the teachings of Lin, by modifying the drill bit cutting element taught by Hall in view of Jensen to include for the substrate to be least laterally adjacent to the ultrahard layer taught by Lin to enhance the abrasion resistance performance of the cutting element (paragraph [0001]).

In regards to claim 16, Hall discloses: A cutting tool (at least 100; as shown in at least figures 13-14), comprising: 
	a tool body (at least 111, as shown in at least figures 13-14) comprising a longitudinal axis (central longitudinal axis of at least 100); 
	a plurality of blades (at least 120) extending from the tool body about the longitudinal axis (as shown in at least figures 13-14); and 
	at least one cutting element (at least 150) attached to one of the plurality of blades at a radial location about the longitudinal axis (as shown in at least figures 13-14).
	However, Hall appears to be silent in regards to: the at least one cutting element having a non-planar working surface and comprising a substrate and an ultrahard layer, 
	The teachings of Jensen is directed towards ultrahard cutting layers. Jensen discloses: the at least one cutting element (as shown in at least figures 4a, 5a, 6a) having a non-planar working surface (non-planar surfaces of the cutting element(s) as shown in at least figures 4a, 5a & 6a) and comprising a substrate (at least 402, 502, 602) and an ultrahard layer (at least 403, 503, 603), the non-planar working surface being defined by both the substrate and the ultrahard layer (as shown in at least figures 4a, 5a, 6a in light of the cross-sectional view).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall to include the teachings of Jensen, by modifying the cutting element(s) taught by Hall to include for the at least one cutting element to have a non-planar working surface and comprising a substrate and an ultrahard layer, the non-planar working surface being defined by both the substrate and the ultrahard layer taught by Jensen to allow for performing mechanical actions, such as drilling through rock or other hard materials, that require high wear and impact resistance (at least column 1 lines 6-12).
	Furthermore, Hall in view of Jensen appear to be silent in regards to: wherein a peripheral edge of the working surface has at least one substrate portion and at least 
	Lin discloses: the at least one cutting element (at least 70) having a working surface (of at least 70) and comprising a substrate (at least 72) and an ultrahard layer (at least 74), the working surface being defined by both the substrate and the ultrahard layer (as shown in at least figure 10).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall in view of Jensen to include the teachings of Lin, by modifying the drill bit cutting element taught by Hall in view of Jensen to include for the peripheral edge of the working surface to have at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer taught by Lin to enhance the abrasion resistance performance of the cutting element (paragraph [0001]).

In regards to claim 17, Hall in view of Jensen and Lin disclose claim 16 above.
	However, Hall in view of Jensen appear to be silent in regards to: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment.
	The teachings of Lin is directed towards ultrahard cutting layers. Lin discloses: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment (at least figure 10 introduces the elongated segment 74, which extends from two sides of the cutting element 70; figure 10 also introduces the substrate to extend along both sides of the elongated segment).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hall in view of Jensen to include the teachings of Lin, by modifying the ultrahard layer taught by Hall in view of Jensen to include for an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment taught by Lin to at least enhance the abrasion resistance performance of the cutting element (at least paragraph [0001]).

In regards to claim 18, in view of the modifications for claim 16, Jensen further discloses: wherein the cutting element has an axisymmetric non-planar working surface with a cutting tip (i.e. peak of the cutting element(s)) formed of the ultrahard layer surrounded by the substrate (as shown in at least figures 4a, 5a, 6a).

In regards to claim 20, in view of the modifications for claim 16, Jensen further discloses: wherein an interface (i.e. crossing point) between the ultrahard layer (403, 503, 603) and the substrate (at least 402, 502, 602), opposite the non-planar working surface (non-planar surfaces of the cutting element), includes at least one groove (at least 506) formed in the substrate having a varying radius of curvature (as shown in at least figure 5a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676